FILED
                             NOT FOR PUBLICATION                            APR 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JAVIER HERNANDEZ-SALAZAR,                        Nos. 10-71107
                                                      11-70533
               Petitioner,
                                                 Agency No. A098-269-546
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM *

               Respondent.



                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                             Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       In these consolidated petitions for review, Javier Hernandez-Salazar, a

native and citizen of Mexico, petitions for review of the Board of Immigration

Appeals’ (“BIA”) orders dismissing his appeal from an immigration judge’s

decision denying his application for cancellation of removal, and denying his


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen, and review de novo questions

of law. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We

dismiss the petition for review in 10-71107, and dismiss in part and deny in part

the petition for review in 11-70533.

      We lack jurisdiction to review the agency’s discretionary determination that

Hernandez-Salazar failed to show exceptional and extremely unusual hardship to

his qualifying relatives. See Mendez-Castro v. Mukasey, 552 F.3d 975, 978 (9th

Cir. 2009). Hernandez-Salazar’s contention that factual errors infected the

proceedings with unfairness is not supported by the record and does not present a

colorable claim that invokes our jurisdiction. See id.

      We lack jurisdiction to review Hernandez-Salazar’s motion to reopen to the

extent it concerns the same basic hardship grounds as his original application for

cancellation of removal. See Fernandez v. Gonzales, 439 F.3d 592, 600 (9th Cir.

2006) (holding that 8 U.S.C. § 1252(a)(2)(B)(i) bars this court from reviewing the

denial of a motion to reopen where “the only question presented is whether [the]

new evidence altered the prior, underlying discretionary determination that [the

petitioner] had not met the hardship standard.” (internal quotations and brackets

omitted)).


                                          2                           10-71107, 11-70533
      To the extent Hernandez-Salazar presented non-cumulative evidence of

hardship to his son as a result of a learning disability and/or psychological disorder

in his motion to reopen, the BIA did not abuse its discretion in denying the motion

for failure to establish prima facie eligibility for cancellation of removal. See

Garcia v. Holder, 621 F.3d 906, 912 (9th Cir. 2010) (prima facie eligibility is

demonstrated by a showing that there is a reasonable likelihood that the statutory

requirements for relief have been satisfied). Hernandez-Salazar’s contention that

the BIA’s analysis relied on an incorrect standard in denying the motion is not

supported by the record.

      In 10-71107: PETITION FOR REVIEW DISMISSED.

    In 11-70533: PETITION FOR REVIEW DISMISSED in part;
DENIED in part.




                                           3                            10-71107, 11-70533